Exhibit 99.1 CĪON INVESTMENT CORPORATION AMENDS DISTRIBUTION REINVESTMENT PLAN TO BENEFIT INVESTORSANDDECLARES CASH DISTRIBUTIONS FOR IMMEDIATE RELEASE NEW YORK, NY (September18, 2013)- OnSeptember13, 2013, the board of directors (the “Board”)of CĪON Investment Corporation, an ICON Investments company(“CĪON”), amended its distribution reinvestment plan and declared two regular semi-monthly cash distributions of $0.030100 per share each, which will be paid in October. Amendment to Distribution Reinvestment Plan Pursuant to the amended distribution reinvestment plan, which will be effective as of October 1, 2013, shareholders electing to participate in the amended plan will have their distributions reinvested in additional shares of common stock of CĪON at a purchase price equal to 90% of the public offering price in effect on the date of purchase.Currently under the plan, shares are purchased at 95% of CĪON’s public offering price in effect on the date of purchase. Cash Distributions Both of the regular semi-monthly cash distributions of $0.030100 per share (an annualized rate of 7.00% based on CĪON’s current $10.32 per share public offering price) will be paid on October 1, 2013, the first to shareholders of record on September 15, 2013 and the second to shareholders of record on September 30, 2013. Certain Information About Distributions The determination of the tax attributes of CĪON’s distributions is made annually as of the end of CĪON’s fiscal year based upon its taxable income and distributions paid, in each case, for the full year. Therefore, a determination as to the tax attributes of the distributions made on a quarterly basis may not be representative of the actual tax attributes for a full year.
